Case 0:20-cv-61114-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                            CASE NO:

 EDWARD ORLOWSKI,

        Plaintiff

        v.

 US MELON LLC,
 a Florida limited liability company,

       Defendant.
 ______________________________/

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, EDWARD ORLOWSKI (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files the

 following Complaint for Damages and Demand for Jury Trial against Defendant, US MELON

 LLC (“Defendant”), and alleges as follows:

                                        INTRODUCTION

    1. Defendant unlawfully deprived Plaintiff of compensation during the course of his

        employment. This action arises under the Fair Labor Standards Act (“FLSA”) pursuant to

        29 U.S.C. §§ 201-216, to recover all wages that Defendant refused to pay Plaintiff during

        his employment.

                                                 PARTIES

    2. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over

        the age of 18 years, and otherwise sui juris.
Case 0:20-cv-61114-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 2 of 7



    3. During all times material hereto, Defendant, US MELON LLC, was a Florida limited

       liability company location and transacting business within Oakland Park, Florida, within

       the jurisdiction of this Honorable Court.

    4. During all times material hereto, Plaintiff worked for Defendant, US MELON LLC, at its

       principal location at 1620 W. Oakland Park Blvd., FL 33311.

    5. Defendant, US MELON LLC, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

       during all times pertinent to the allegations herein.

                                    JURISDICTION AND VENUE

    6. All acts and omissions giving rise to this dispute took place within Broward County,

       Florida, which falls within the jurisdiction of this Honorable Court.

    7. Defendant, US MELON LLC, regularly transacts business in Broward County, Florida,

       and jurisdiction is therefore proper within the Southern District of Florida pursuant to 29

       U.S.C. § 216 and 28 U.S.C. §§ 1331 and 1337.

    8. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216

       and 28 U.S.C. § 1391(b).

                                  GENERAL ALLEGATIONS

    9. Defendant, US MELON LLC, is a full-service sales facilitator for farmers who aim to

       connect their produce to retailers.

    10. Defendant provides assistance to both farmers and retailers alike to deliver and source high

       quality fruits and vegetables. See https://usmelon.com (last visited June 4, 2020).

                                       FLSA COVERAGE

    11. During his employment, Plaintiff was regularly and recurrently involved in interstate

       commerce, or in work directly related to instrumentalities of interstate commerce and is
Case 0:20-cv-61114-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 3 of 7



       therefore covered under the FLSA through individual coverage. More specifically, Plaintiff

       regularly and recurrently used the interstate telephones to process orders across state lines

       in locations such as Georgia, South Carolina, North Carolina, and Texas. These phone

       calls were made on a daily basis and were an integral part of Plaintiff’s work and one of

       Plaintiff’s primary duties in furtherance of the fulfillment and distribution of Defendant’s

       products.

    12. Based on Plaintiff’s own interaction with interstate commerce, Plaintiff is individually

       covered under the FLSA.

    13. During all times material hereto, Plaintiff was a non-exempt employee of Defendant, US

       MELON LLC, within the meaning of the FLSA.

                          PLAINTIFF’S WORK FOR DEFENDANT

    14. Plaintiff began working for Defendant in or around October 2019.

    15. During all time periods pertinent to this Complaint, Defendant retained the power to hire,

       fire, discipline, and control company pay practices as they relate to Plaintiff and other

       company employees.

    16. During all time periods pertinent to this Complaint, Plaintiff performed non-exempt work

       for Defendant including servicing inside produce sales, via telephone.

    17. During all times material hereto, Defendant treated Plaintiff as a salaried employee.

       Defendant compensated Plaintiff six hundred and fifty dollars ($650.00) per week.

    18. After being hired by Defendant, and at the inception of Plaintiff’s employment, Plaintiff

       received two (2) weeks of training from Defendant.

    19. Defendant failed to pay Plaintiff for the two (2) weeks of training and for the first two (2)

       weeks of employment after training.
Case 0:20-cv-61114-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 4 of 7



    20. Plaintiff complained to Defendant on multiple occasions regarding Defendant’s failure to

       compensate Plaintiff for the work he performed.

    21. Defendant refused to provide any compensation to Plaintiff for the time period addressed

       herein.

    22. In order to enforce his rights to wages under federal law, Plaintiff has been required to

       retain the undersigned counsel and is entitled to recover attorney’s fees and costs.

        COUNT I – FEDERAL MINIMUM WAGE VIOLATIONS – 29 U.S.C. § 206

    23. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 22 as thought set forth fully

       herein.

    24. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

       § 216(b).

    25. From around October 2019 through the present, Defendant has refused to compensate

       Plaintiff for the four (4) weeks of work performed at the beginning of Plaintiff’s

       employment.

    26. As a result of Defendant’s failure to pay Plaintiff wages, violations of the FLSA have

       occurred in each of the four (4) workweeks.

    27. Defendant willfully and intentionally refused to pay Plaintiff’s wages as required by the

       FLSA, as Defendant knew (or should have known) of the minimum wage requirements of

       the FLSA, and refused to comply with those requirements.

    28. Defendant recklessly failed to investigate whether Defendant’s payroll practices were in

       accordance with the FLSA during the relevant time period.

    29. Accordingly, the statute of limitations in this action should be three (3) years as opposed

       to two (2) years.
Case 0:20-cv-61114-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 5 of 7



    30. Defendant’s willful or intentional violations of federal wage law entitle Plaintiff to an

        additional amount of liquidated, or double, damages.

    31. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

        counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

        WHEREFORE, Plaintiff, EDWARD ORLOWSKI, respectfully requests that this

 Honorable Court enter judgment in his favor and against Defendant, US MELON LLC, and award

 Plaintiff: (a) unliquidated damages to be paid by Defendant; (b) liquidated damages to be paid by

 Defendant; (c) reasonable attorney’s fees and costs to be paid by Defendant; and any and all such

 further relief as may be deemed just and reasonable under the circumstances.

                      COUNT II - COMMON LAW BREACH OF CONTRACT

    32. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 22 as thought set forth fully

        herein.

    33. In October 2019, Plaintiff and Defendant entered into an employment contract whereby

        Plaintiff agreed to perform work to Defendant’s benefit, in exchange for compensation of

        $650.00 per week, for all weeks of work.

    34. From around October 2019 through the present, Defendant has refused to pay Plaintiff at

        the agreed weekly compensation of $650.00 per week for the four (4) weeks of work

        performed at the beginning of Plaintiff’s employment.

    35. As a result of Defendant’s failure to pay Plaintiff wages, Defendant has materially breached

        its contract with Plaintiff in each of the four (4) workweeks at the beginning of Plaintiff’s

        employment.

    36. Plaintiff has suffered damages as a result of Defendant’s failure to pay Plaintiff’s agreed

        wages.
Case 0:20-cv-61114-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 6 of 7



    37. Plaintiff has performed all obligations under the contract.

    38. As a result of the breach of employment contract and unpaid wages alleged herein, Plaintiff

           was required to retain the undersigned counsel and is therefore entitled to recover

           reasonable attorney’s fees and costs under Fla. Stat. § 448.08.

           WHEREFORE, Plaintiff, EDWARD ORLOWSKI, respectfully requests that this

 Honorable Court enter judgment in his favor and against Defendant, US MELON LLC, and award

 Plaintiff: (a) compensatory damages to be paid by Defendant; (b) reasonable attorney’s fees and

 costs to be paid by Defendant; and any and all such further relief as may be deemed just and

 reasonable under the circumstances.

                                    DEMAND FOR JURY TRIAL

           Plaintiff, EDWARD ORLOWSKI, requests and demands a trial by jury on all appropriate

 claims.

           Dated this 5th day of June 2020.

                                                        Respectfully Submitted,

                                                        USA EMPLOYMENT LAWYERS-
                                                        JORDAN RICHARDS, PLLC
                                                        805 E. Broward Blvd. Suite 301
                                                        Fort Lauderdale, Florida 33301
                                                        Ph: (954) 871-0050
                                                        Counsel for Plaintiff, Edward Orlowski

                                                        By: /s/ Jordan Richards, Esq._________
                                                        JORDAN RICHARDS, ESQUIRE
                                                        Florida Bar No. 108372
                                                        MELISSA SCOTT, ESQUIRE
                                                        Florida Bar No. 1010123
                                                        JAKE BLUMSTEIN, ESQUIRE
                                                        Florida Bar No. 1017746
                                                        Jordan@jordanrichardspllc.com
                                                        Melissa@jordanrichardspllc.com
                                                        Jake@jordanrichardspllc.com
Case 0:20-cv-61114-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 7 of 7



                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on June 5,

 2020.

                                              By: /s/ Jordan Richards, Esq._____
                                              JORDAN RICHARDS, ESQUIRE
                                              Florida Bar No. 108372

                                    SERVICE LIST:
